8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude F. MOFFITT, Plaintiff-Appellant,v.TRANSIT MANAGEMENT OF CHARLOTTE, Defendant-Appellee,and David HINES;  Rebecca Cherry;  Robert Williams, Defendants.
No. 92-2277.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 21, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-90-355-C-C)
Claude F. Moffitt, Appellant Pro Se.
Robert Dennis McDonnell, Waggoner, Hamrick, Hasty, Monteith, Kratt & McDonnell, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Claude F. Moffitt appeals from the district court's order denying relief in this action alleging discharge from employment in violation of a collective bargaining agreement and in retaliation for filing a state worker's compensation claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Moffitt v. Transit Management of Charlotte, No. CA-90-355-C-C (W.D.N.C. Sept. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED